OFFICE      OF THE ATTORNEY GENERAL              OF TEXAS
                                   AUSTIN
GROVERSELLERS
~noanwGCNCIAL




Honorable Olin Culberron,  Chnirman
Railroad Connal~alon OS Taxa
Austin,  Texar

                                 opinion      No. O-7113
                                 R0:    Refund     of lioenae
                                        butane     gaa handler’s
Dear Sir:

              iv0 have r0r reply
reading     aa Sollowar
              %r.      0. 8.   Park,   Alvapdho,
              oatlon     for   a lloenee(to
              the Gas Utilities         DioSai
              deposited   with
              lioense   1rsuoa;




              to bs.Asrd with liquoffed         petroleum      gases as a
              fuek’, nor shall     euoh person,     firm, or oorpora-
              tion engage in the dale,         traneportatlon,       dis-
              pensing or storage       o? liqueifed     petroleum     gases
              within   this state,     exocrpt where stored by the
              ultimate    oonswner for consumption         only, without
              having tirst     obtained    from the Railroad        Commlr-
              slon of Texas under the provisions            of this Aot
                                                                                        527



Honorable   Olin   Culbarson      - Page     2


            a lloanse  80 to do.   Applloations    for auoh ll-
            oanaes shall   be In writing   and shall  ocmtain
            such In?$rqa$f;on as the CoauuIaaIon shall    pre-
            soribe.
             Y3eotlon 10.        For the      urpoaa o? defraying           the
            expanses     of administer Eng thia Aot, eaoh                 araon,
            firm, car oration          or assooiation        engaged En one
             or more oQ the pursuits            named In subaaotion           (1)
            of thir aaotion,         axoapt as otherwise            provided
             In this Bubaaotion,          shell   at the time of lsauanoo
            of such lloensa,         and annually       thereafter,       on or
            between September 1st and September 15th of aaoh
            oalandar year pay to the Railroad                  Commlaaion a
            special     ?ee o? Twenty-?lVa          ($25.00)     Dollars;      aroept
            that eaoh person,          tinn,    or corporation        who
            OparntaB     a trUOk     Or   truOk8 In ths wholeeale            or
            retail    delivery     of liquefied       petroleum       gas, shall
            at the time o? issuanoe             of such lioensa,         and
            annually     thereafter,       On or between September 1st
            and September 15th of aaoh oalendar                  year, pay to
            th8 Railroad       OommIaaIon a apsoial           fee .o? Fiitp
             ($50.00)    Dollars,     and vhen Buoh ?I?ty dollar               fee
            Is paid, said firm or oorporation                 shall    not be
            iiable    for the payment of the Twenty-fiva                  ($25.00)
            Dollar    fee as provided         herein.
            “I? the lioen8e    here provided    for ia IBBUed after
            the month of September of any year, all fees
            shall  be prorated    to the rezriaining portion   of
            the year to August jlat     following,    but In LO
            oasa lass than one-fourth      of the total    annual
            fee,”    (Chapter 558, Aots 49th Lag., R. S., 1945,
            p. 629).

             As we understand    the facts   set forth In your letter,
the lioensee    in question   voluntarily    paid the lioense  fee pro-
Tided for under the provisions        of the Butane Gas Act and a
lioense   was lsauad.    He now desires     a refund of the fee.
            T:e have found no nroviaion         In Title  102 of the Re-
vised Civil    Ststutas      o? Texas, 1925, or any amendments thereto,
Whereby the Legislature         has authorized    the refund O? such a
license  fee.    Under the olroumstanoes         set forth In Your latter,
the law Is well      settled    that a refund may not bs made.      Ses
27 Tax. Jur. (Lioensea          g 75) pps~ 921, 922; City o? Rouston vs*
Feizar,  76 Tex. 365, 13 S.W. 266;            Galveston  County v8. Gorham,
49 Tax. 279; Austin National          B8snk VS. Sheppard (SUP. Ct. 19%)‘
71 S. 1~. (2d) 242; and oompare Opinions No. O-6019 (refusing
                                                                         525


Honorable    Olin     Culberson - Page 3


rsfund of filing fee for rssl estate lioenae) and Opinion No.
o-6302 (refusing refund of proportionatepart of paokaga store
p3rnIt   fee).
                 We therefore anawsr your    question In the negativa.
                                     Yours   vary   truly
                                 ATTORNEYGENERAL OF TZXAS